Per Curiam.

The principal question presented is whether a Court of Common Pleas has jurisdiction to consider the lawfulness of rates being charged by a public utility.
R. C. 4903.12 states “UCo court other than the Supreme Court shall have power to review, suspend or delay any order made by the Public Utilities Commission * *
In State, ex rel. Northern Ohio Telephone Co., v. Winter (1970), 23 Ohio St. 2d 6, this court stated in the first paragraph of the syllabus that “ [t]he General Assembly, by the enactment of statutory provisions requiring a public utility to file and adhere to rate schedules, * * * has lodged exclusive jurisdiction in such matters in the Public Utilities Commission, subject to review by the Supreme Court. ’ ’
There being an unauthorized assumption of judicial authority by the respondents, as judges of their respective Common Pleas Courts, for which no adequate remedy at law is shown, a writ of prohibition will issue as requested by relator.

Writ allowed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.